 Case: 1:16-cv-01963 Document #: 656 Filed: 06/16/20 Page 1 of 12 PageID #:31121




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

                                          )
  DANIEL ANDERSEN,                        )
                                          )
           Plaintiff,                     )
                                              No. 16 C 1963
                                          )
          v.                              )
                                              Judge Virginia M. Kendall
                                          )
  THE CITY OF CHICAGO, et al.,            )
           Defendants.                    )
                                          )
                                          )

                    MEMORANDUM OPINION AND ORDER

      Plaintiff Daniel Andersen was convicted of the murder and attempted rape of

Cathy Trunko and spent over twenty-five years in prison. In 2015, Andersen’s

conviction was reversed, and he received a Certificate of Innocence. Andersen

proceeded to sue the City of Chicago and various members of Chicago law

enforcement involved in the case. (Dkt. 1). Andersen alleges violations of his

constitutional rights, pursuant to 42. U.S.C. § 1983, and several state-law claims.

      The Court assumes familiarity with the facts of this case, as the Court recently

provided a detailed background in Andersen v. City of Chicago, No. 16 C 1963, 2019

WL 6327226 (N.D. Ill. Nov. 26, 2019). In summary, in January 1980, Trunko died

after being stabbed. A few days after her death, Chicago Police recovered a knife near

the scene that they believed to be the murder weapon. In the week following Trunko’s

death, Andersen was arrested on a disorderly conduct charge and was questioned

about Trunko. Andersen eventually confessed to killing Trunko—a confession that

                                     Page 1 of 12
 Case: 1:16-cv-01963 Document #: 656 Filed: 06/16/20 Page 2 of 12 PageID #:31122




he says was coerced. Andersen proceeded to a jury trial, where he was convicted of

the murder and attempted rape of Trunko. Andersen remained in custody from the

time of his arrest in 1980 through trial, and up until his release from prison in April

2007. In August 2015, Andersen’s conviction was reversed, and in December 2015,

he was granted a Certificate of Innocence by the Circuit Court of Cook County.

      Andersen has moved to exclude the proposed testimony of Dan Krane, one of

Defendants’ DNA experts. (Dkt. 392). The Court held a hearing on the motion on

December 12, 2019. (Dkt. 444).      For the following reasons, the motion is granted.

Andersen also moved post-hearing to exclude previously undisclosed opinions Dr.

Krane offered at the hearing. (Dkt. 449). That motion is moot as Dr. Krane’s

testimony will be excluded.

                                LEGAL STANDARD

      “The admissibility of expert testimony is governed by Federal Rule of Evidence

702 and the Supreme Court’s opinion in Daubert v. Merrell Dow Pharmaceuticals,

Inc., 509 U.S. 579 (1993).” Lewis v. CITGO Petroleum Corp., 561 F.3d 698, 705 (7th

Cir. 2009). Trial judges act as gatekeepers to screen expert evidence for relevance

and reliability. Daubert, 509 U.S. at 589; see also C.W. ex rel. Wood v. Textron, Inc.,

807 F.3d 827, 834 (7th Cir. 2015). Under Rule 702, a “witness who is qualified as an

expert by knowledge, skill, experience, training, or education may testify in the form

of an opinion” if the following conditions are satisfied:

      (a) the expert’s scientific, technical, or other specialized knowledge will
      help the trier of fact to understand the evidence or to determine a fact
      in issue;

      (b) the testimony is based on sufficient facts or data;
                                      Page 2 of 12
 Case: 1:16-cv-01963 Document #: 656 Filed: 06/16/20 Page 3 of 12 PageID #:31123




      (c) the testimony is the product of reliable principles and methods; and

      (d) the expert has reliably applied the principles and methods to the
      facts of the case.

Fed. R. Evid. 702. In other words, “the key to the gate is not the ultimate correctness

of the expert’s conclusions. . . , it is the soundness and care with which the expert

arrived at her opinion.” Schultz v. Akzo Nobel Paints, LLC, 721 F.3d 426, 431 (7th

Cir. 2013).   In evaluating the expert’s proposed testimony, the Court should

“scrutinize proposed expert witness testimony to determine if it has the same level of

intellectual rigor that characterizes the practice of an expert in the relevant field so

as to be deemed reliable enough to present to a jury.” Lapsley v. Xtek, Inc., 689 F.3d

802, 805 (7th Cir. 2012) (internal quotation marks omitted).

      The Court utilizes a three-part analysis when applying the Daubert framework

to proposed Rule 702 evidence. The Court determines (1) “whether the witness is

qualified”; (2) “whether the expert’s methodology is scientifically reliable”; and (3)

“whether the testimony will assist the trier of fact to understand the evidence or to

determine a fact in issue.” Myers v. Illinois Cent. R. Co., 629 F.3d 639, 644 (7th Cir.

2010) (internal quotation marks omitted); see also Gopalratnam v. Hewlett-Packard

Co., 877 F.3d 771, 779 (7th Cir. 2017). The expert’s proponent bears the burden of

demonstrating that the testimony would satisfy the Daubert standard by a

preponderance of the evidence. See Gopalratnam, 877 F.3d at 782; see also Fed. R.

Evid. 702 advisory committee’s note to 2000 amendment.




                                      Page 3 of 12
 Case: 1:16-cv-01963 Document #: 656 Filed: 06/16/20 Page 4 of 12 PageID #:31124




                                   DISCUSSION

      Dr. Krane was retained by Defendants to review and interpret the DNA testing

results at issue in this case. Andersen’s DNA experts concluded that Andersen and/or

Trunko were excluded as contributors of DNA to certain samples taken from the knife

and Trunko’s fingernail clippings.    (See Dkt. 655 at 4–5 (discussing the specific

conclusions of Andersen’s DNA experts)).        Dr. Krane, however, rebuts those

conclusions. He opines that:

      The DNA profiling test results associated with the knife samples and for
      the minor contributor to the fingernail samples in this case should all be
      considered “inconclusive.” We cannot attach a reliable statistical weight
      to any conclusions regarding who is included and who is excluded as a
      possible contributor to the knife samples or the minor contributor to the
      fingernail samples. The conditions under which the knife was stored
      and handled, the possibility of multiple contributors and degradation,
      and the small quantities of DNA available for testing are issues that
      independently and cumulatively support the test results from these
      samples being deemed “inconclusive” in regard to whose DNA may or
      may not have been associated with them at the time that they were
      collected as part of an investigation into the murder of Cathy Trunko.

(Dkt. 394-2 at 24). Andersen moved to bar Dr. Krane’s opinions because they are not

based on a proper scientific methodology and would mislead the jury.

      Andersen does not challenge Dr. Krane’s qualifications to testify as an expert

in DNA analysis. Dr. Krane received degrees in the field of biology and chemistry.

(Dkt. 408-2). He is a professor in the Department of Biological Sciences at Wright

State University, where he has worked for decades. (Dkt. 408-2). He also is the CEO,

President, and Senior Analyst at Forensic Bioinformatics, through which he has done

work in forensic DNA interpretation. (Dkt. 408-2; Dkt. 444 at 65:13–66:3). He has

published extensively, including many articles on DNA testing. (Dkt. 408-2). He has


                                     Page 4 of 12
 Case: 1:16-cv-01963 Document #: 656 Filed: 06/16/20 Page 5 of 12 PageID #:31125




also given multiple presentations in the field. (Dkt. 408-2). The Court finds him

qualified to offer testimony as a DNA expert.

      Dr. Krane’s opinions, however, falter at other steps in the Daubert inquiry.

The Court first addresses Dr. Krane’s opinions on partial profiles. Dr. Krane states

that “there is no generally accepted means of attaching a reliable statistical weight

to a mixed DNA sample with an unknown number of contributors where allelic drop-

out may have occurred.” (Dkt. 444 at 14). He opines that a partial profile, which has

evidence of stochastic effects, “should not be used to exclude or include anyone as a

contributor.” (Dkt. 408 at 7). Because the DNA profiles Cellmark derived from the

samples taken from the evidence resulted in partial profiles, they should be deemed

“inconclusive” and none should be used to either include or exclude Andersen or

Trunko. Rather than discussing specific errors or specific differences in how a given

profile should be interpreted, Dr. Krane, in his report, merely applied his categorical

approach to each profile and stated that because it could be a mixture of more

contributors than posited, it should be deemed inconclusive. (Dkt. 394-2 at 6–12).

      The problem is that Dr. Krane’s opinion is in stark contrast to what is being

done in the field of forensic DNA testing.      As discussed in the Court’s opinion

regarding Andersen’s DNA experts, accredited labs, including Cellmark, interpret

partial profiles and draw conclusions from them.       (See Dkt. 655 at 11–15).      As

Andersen’s expert, Dr. Reich, stated, “every forensic DNA laboratory constantly

encounters and then interprets, partial profiles.” (Dkt. 386-54 at 4). There is no

reason to doubt this statement, and in fact, Dr. Krane admitted that he is not aware



                                     Page 5 of 12
    Case: 1:16-cv-01963 Document #: 656 Filed: 06/16/20 Page 6 of 12 PageID #:31126




of any lab that subscribes to his “blanket” approach to decline to interpret a partial

profile. (Dkt. 444 at 91:20–92:5). Additionally, the 2017 Interpretation Guidelines

published by the Scientific Working Group on DNA Analysis Methods (“SWGDAM”),

which is “a group of scientists representing federal, state, and local forensic DNA

laboratories in the United States and Canada,” anticipate that laboratories will

analyze partial profiles. (Dkt. 415-16 at 2, 38).

        Dr. Krane and Defendants point to sources that they say support his position.

They point to no source, however, that goes so far as to reach the definitive position

that Dr. Krane espouses. Instead, these sources point generally to the uncertainty

and risk surrounding the interpretation of partial profiles with an unknown number

of contributors. (See Dkt. 408 at 13–14 (citing sources regarding uncertainty in

interpreting partial profiles)).        While these sources might, at a base level, be

consistent with Dr. Krane’s position, that risk exists or caution should be used does

not necessitate declining to interpret the data altogether, as Dr. Krane has done. 1

See Fuesting v. Zimmer, Inc., 421 F.3d 528, 536 (7th Cir. 2005), opinion vacated in

part on reh’g, 448 F.3d 936 (7th Cir. 2006) (noting that an “indicator of unreliability

is the unjustifiable extrapolation from an accepted premise to an unfounded

conclusion”); see also Fed. R. Evid. 702 advisory committee’s note to 2000 amendment.

Further, the cited sources appear to express concerns with the use of partial profiles




1Defendants argue that Cellmark’s own Standard Operating Procedures (“SOPs”) support Dr. Krane’s
conclusion. That is an overstatement. While the SOPs allow for an inconclusive determination under
certain circumstances, they do not call for an inconclusive determination in every situation Dr. Krane
suggests. (See Dkt. 408-5 at 4).


                                            Page 6 of 12
    Case: 1:16-cv-01963 Document #: 656 Filed: 06/16/20 Page 7 of 12 PageID #:31127




for purposes of including a potential suspect, rather than excluding a suspect. See,

e.g., President’s Council of Advisors on Science and Technology, Report To The

President, Forensic Science in Criminal Courts: Ensuring Scientific Validity of Feat

ure-Comparison Methods (2016) at 7–8, https://obamawhitehouse.archives.gov/sites/

default/files/microsites/ostp/PCAST/pcast_forensic_science_report_final.pdf; Frederi

ck R. Bieber, et al., Evaluation of forensic DNA mixture evidence: protocol for

evaluation, interpretation, and statistical calculations using the combined probability

of inclusion, BMC Genetics 17, 125 (2016), available at https://bmcgenet.biomedcent

ral.com/track/pdf/10.1186/s12863-016-0429-7; John M. Butler, Low Template DNA

Challenges and Validation Suggestions, DNA Mixture Interpretation Webcast April

12, 2013 at 13–14, available at https://strbase.nist.gov/training/MixtureWebcast/9_L

owTemplateValidation-Butler.pdf).               Here, Cellmark’s conclusions pertained to

exclusions. With the exception of Trunko’s DNA being consistent with that found on

her own fingernails (which Dr. Krane declined to agree or disagree with (Dkt. 394-2

at 11)), Cellmark either excluded Trunko and/or Andersen as contributors to the

samples or found that no conclusions could be reached.                   That here we are dealing

with exclusions rather than inclusions makes a big difference in whether Dr. Krane’s

testimony is admissible. 2




2 Dr. Krane’s comments on statistical calculations are also made irrelevant by the fact that here we
are dealing with exclusions. If the individual is excluded as a contributor, the probability of exclusion
is an immaterial calculation. Dr. Reich, in rebuttal to Dr. Krane’s opinions, succinctly describes this,
and the Court repeats his description here:

        There are of course several well characterized and well accepted statistical methods
        for calculating the strength of an association in a forensic DNA case, i.e., how strong is

                                              Page 7 of 12
    Case: 1:16-cv-01963 Document #: 656 Filed: 06/16/20 Page 8 of 12 PageID #:31128




        As a general matter, it is the Court’s role to determine whether the methods

used by an expert in reaching a conclusion are sound, not to judge whether the

conclusion is correct. Schultz, 721 F.3d at 431; see also Smith v. Ford Motor Co., 215

F.3d 713, 719 (7th Cir. 2000) (“It is not the trial court’s role to decide whether an

expert’s opinion is correct.”). Here, however, the method and the conclusion are

inextricably linked. The method is to decline to interpret a partial profile to include

or exclude anyone. The result, therefore, is of course to determine that the DNA

profile is inconclusive as to Andersen and Trunko. Because the method is not sound,

the conclusion is not admissible. 3




        the claimed or purported identification of an individual, derived from comparing the
        questioned DNA profile with a known reference standard DNA profile. . . .

        There are, however, no statistical approaches to determining the weight of an
        exclusion, i.e., when an individual is not present on a questioned sample. Technically
        the probability of identifying the excluded individual is zero (0) as he or she is not
        present on the sample.

        No forensic laboratory calculates the statistic Professor Krane professes to request, i.e,
        the probability of an exclusion or the probability of an inclusion. There are no
        laboratory standards, methods or procedures to perform the analysis Professor Krane
        invents and little or no theoretical foundation for attempting to compute such a
        number.

        Once a contributor has been excluded, no further analysis of that individual’s DNA can
        be made — his or her DNA profile is not present and thus no frequency tables,
        mathematical formulae or likelihood calculations are relevant to that individual. He
        or she is excluded — no further arguments in relation to probability are possible,
        relevant or logical.

(Dkt. 386-54 at 3–4). As such, Dr. Krane’s discussion of the topic would not aid the jury in
“understand[ing] the evidence” or “determin[ing] a fact in issue.” Myers, 629 F.3d at 644 (internal
quotation marks omitted)
3Subsumed in Dr. Krane’s conclusion is the proposition that low template DNA can lead to stochastic
effects, which in turn can produce unreliable results. Accepting this proposition as true, it does not
alter the Court’s conclusion. As noted above, partial profiles, which have evidence of stochastic effects,
are regularly and reliably interpreted.


                                              Page 8 of 12
 Case: 1:16-cv-01963 Document #: 656 Filed: 06/16/20 Page 9 of 12 PageID #:31129




       In sum, Dr. Krane’s blanket methodology is unsupported by his cited sources

and is not generally accepted within his field. The Court appreciates that these

factors are just some to be considered in the reliability inquiry. See United States v.

Truitt, 938 F.3d 885, 890 (7th Cir. 2019) (“Daubert identifies a number of factors a

court might consider, including whether the methods have been tested or subjected

to peer review and whether they are generally accepted in the field.”); Bielskis v.

Louisville Ladder, Inc., 663 F.3d 887, 894 (7th Cir. 2011) (noting that publication of

a theory and its acceptance within the relevant community are factors to be

considered under Daubert). But these factors weigh against the reliability of Dr.

Krane’s testimony, and the Court sees no other factors that weigh in support of its

reliability. It may be, as Dr. Krane suggests, that he is at the forefront of a position

that will one day become widely held. Today, however, is not that day, at least not

for the purposes of Daubert and Rule 702. 4            The Court concludes that Dr. Krane’s

opinion that the partial profiles derived in this case should be deemed inconclusive

does not meet the requirements for reliability and must be excluded.

       Although Dr. Krane’s conclusions are inadmissible, as noted above, some of the

underlying propositions he relies on are generally accepted and have been published

widely, specifically that interpretation of partial profiles with an unknown number of


4 Dr. Krane stated at the hearing that the newer concept of probabilistic genotyping could allow for

more reliable interpretation of partial profiles. Dr. Krane, however, did not discuss probabilistic
genotyping in his expert report. See Ciomber v. Coop. Plus, Inc., 527 F.3d 635, 642 (7th Cir. 2008)
(stating that “Rule 26(a)(2) mandates a complete and detailed report of the expert witness’s opinions,
conclusions, and the basis and reasons for them”). More importantly, discussion of probabilistic
genotyping would very likely confuse the jury, outweighing any probative value—probabilistic
genotyping was not used in this case and to get into what it is and why it could be used goes down a
rabbit hole that is unnecessary. Fed. R. Evid. 403.


                                            Page 9 of 12
 Case: 1:16-cv-01963 Document #: 656 Filed: 06/16/20 Page 10 of 12 PageID #:31130




contributors can present risk and uncertainty. It is this Court’s understanding,

however, that the caution advised has to do with making inclusions, although the

parties did not address this rather crucial point. Here, as noted, we are dealing with

exclusions. Therefore, to allow discussion of the uncertainty in the area would be

prejudicial.   A jury may become confused and extrapolate the uncertainty to

exclusions even though unwarranted. Discussion of the uncertainty, therefore, would

be more prejudicial than probative, even if it is reliable and relevant. Fed. R. Evid.

403. That being said, if Defendants believe that there is some way in which Dr.

Krane’s testimony on this more general topic of uncertainty could be admissible in a

manner that is consistent with this Opinion, they may explain in a supplemental brief

why the Court should admit Dr. Krane’s opinions on a limited basis.                Any

supplemental brief, if there are grounds to support it, must be 15 pages or less and

submitted within 14 days of the filing of this Opinion.

      The Court turns next to additional opinions Dr. Krane offered regarding

contamination and degradation. Dr. Krane will not be permitted to discuss these

topics. That would be cumulative to the testimony of Dr. Warren, whose testimony

on the topic was far more thorough. See Fed. R. Evid. 403 (“The court may exclude

relevant evidence if its probative value is substantially outweighed by a danger of. . .

needlessly presenting cumulative evidence.”); see also L.R. 16.1, Final Pretrial Order

Form n. 7 (“Only one expert witness on each subject for each party will be permitted

to testify absent good cause shown.”).       Dr. Krane’s explanation of the risk of




                                     Page 10 of 12
 Case: 1:16-cv-01963 Document #: 656 Filed: 06/16/20 Page 11 of 12 PageID #:31131




contamination is duplicative of Dr. Warren’s testimony. (Compare, e.g., Dkt. 393-1

at 7 with 394-2 at 18 (both citing the same source regarding contamination)).

      Further, at the hearing, Dr. Krane admitted that he had not reviewed much of

the relevant testimony in this case about how the evidence was handled and was

relying in part on his general knowledge of DNA collection practices in drawing his

conclusion. (See Dkt. 394-2 at 2–3 (discussing the sources he reviewed); Dkt. 444 at

133:12–134:18)). But this is not an appropriate basis upon which he may rely, as Dr.

Krane has been qualified as a DNA expert, not an expert in the standards for evidence

collection pre-DNA testing. See Fed. R. Evid. 702 advisory committee’s note to 2000

amendment (“If the witness is relying solely or primarily on experience, then the

witness must explain how that experience leads to the conclusion reached, why that

experience is a sufficient basis for the opinion, and how that experience is reliably

applied to the facts.”). In addition to being needlessly cumulative, this is another

reason to exclude his testimony on the subject.




                                    Page 11 of 12
 Case: 1:16-cv-01963 Document #: 656 Filed: 06/16/20 Page 12 of 12 PageID #:31132




                                  CONCLUSION

      For the foregoing reasons, Andersen’s motion to exclude the testimony of Dr.

Krane is granted. (Dkt. 392). Andersen’s motion to exclude Dr. Krane’s undisclosed

opinions is dismissed as moot. (Dkt. 449). Defendants are granted leave to file a

limited supplemental brief, consistent with this Opinion, within 14 days of the filing

of this Opinion.




                                       ____________________________________
                                       Virginia M. Kendall
                                       United States District Judge
Date: June 16, 2020




                                    Page 12 of 12
